“[W]hen considering guardianship appointments, the infant’s best interests is paramount” (Matter of Alamgir A., 81 AD3d 937, 938 [2011]; see SCPA 1707 [1]; Matter of Ashley W. [Verdele F.], 85 AD3d 807, 809 [2011]; Matter of Trudy-Ann W. v Joan W., 73 AD3d 793, 794 [2010]).
Here, the record does not show that the subject child’s best interests would be served by transferring guardianship from the child’s parents to the petitioner, her grandmother. Accordingly, the Family Court improvidently exercised its discretion in grant*743ing the petition for guardianship (see Matter of Diego F. [Magno V.], 84 AD3d 1373 [2011]; Matter of Proios, 111 Misc 2d 252, 253 [1981]; compare Matter of Alamgir A., 81 AD3d at 938; Matter of Trudy-Ann W. v Joan W., 73 AD3d at 794). Rivera, J.P., Eng, Lott and Miller, JJ, concur.